                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

WILLIAM JONES,                                     )
                                                   )
                Plaintiff,                         )
                                                   )
        V.                                         )           No. 4:19-cv-1227-NAB
                                                   )
ANNE L. PRECYTHE, et al.,                          )
                                                   )
                Defendants.                        )

                                   MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff William Jones, registration

number 1070774, for leave to commence this civil action without prepayment of the filing fee.

The motion will be denied, and this case will be dismissed without prejudice to the filing of a

fully-paid complaint.

         Plaintiff is a prisoner who, while incarcerated, has filed at least three civil actions that

were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim upon
                               1
which relief may be granted.       The Prison Litigation Reform Act of 1996 provides, in relevant

part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any
        facility, brought an action ... in a court of the United States that was dismissed on
        the grounds that it is frivolous, malicious, or fails to state a claim upon which
        relief may be granted, unless the prisoner is under imminent danger of serious
        physical injury.

28 U.S.C. § 1915(g). Therefore, plaintiff may proceed in forma pauperis in this action only ifhe

"is under imminent danger of serious physical injury." Id.


1
 See Jones v. Medium Security Institute, et al., No. 4:07-cv-1183-CEJ (E.D. Mo. Oct. 17, 2007),
Jones v. Weldon, et al., No. 4:13-cv-1434-SNLJ (E.D. Mo. Oct. 2, 2013), and Jones v. Missouri
Dep 't. ofCorrections, No. 1:14-cv-62-ACL (E.D. Mo. May 8, 2014).
       In the complaint, plaintiff alleges that Anne Precythe failed to investigate grievances he

filed regarding incidents that occurred at two different correctional facilities. He states he seeks

a declaratory judgment explaining his rights and the duties of the Director of the Missouri

Department of Corrections, and he wants the Director removed from her position. He also seeks

monetary relief.

       Plaintiffs allegations do not establish that he is under imminent danger of serious

physical injury. He therefore may not proceed in forma pauperis in this action. As a result, the

Court will deny plaintiffs motion for leave to proceed in forma pauperis, and will dismiss this

case without prejudice to the filing of a fully-paid complaint.

       According} y,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed m forma

pauperis (Docket No. 2) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

       Dated t h i s ~ of May, 2019.




                                                           .ROSS
                                                          D STA TES DISTRICT JUDGE




                                                 2
